Matter of Hin Y. Limtung v Kerrigan (2015 NY Slip Op 03162)





Matter of Hin Y. Limtung v Kerrigan


2015 NY Slip Op 03162


Decided on April 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SANDRA L. SGROI
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2015-01060

[*1]In the Matter of Hin Y. Limtung, petitioner,
vKevin J. Kerrigan, etc., respondent.


Hin Y. Limtung, Astoria, N.Y., petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Zoey S. Chenitz of counsel), for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit Kevin J. Kerrigan, a Justice of the Supreme Court, Queens County, from holding a hearing on the issue of sanctions in an action entitled Wells Fargo Bank, N.A. v Limtung , pending in the Supreme Court, Queens County, under Index No. 19442/07.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352). The petitioner failed to establish a clear legal right to relief in the nature of prohibition.
RIVERA, J.P., SGROI, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court